Citation Nr: 1120870	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostatitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for burn scars of the left knee.

3.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the left knee.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

6.  Entitlement to service connection for a hand disability.

7.  Entitlement to service connection for anemia.

8. Entitlement to service connection for a kidney disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the June 2007 decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for prostatitis and burn scars of the left knee, finding that no new and material evidence had been submitted.  Similarly, in the April 2009 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for arthritis of the left knee and for diabetes mellitus, finding that no new and material evidence had been submitted.  Also in the April 2009 rating decision, the RO denied the Veteran's claim for service connection for a bilateral hand disability.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus as claims to reopen.

In a June 2010 statement, the Veteran stated that he wished to withdraw from appeal his claim for service connection for a throat disability.  Similarly, in an August 2010 statement concerning his claim for an increased rating for his service-connected tonsillectomy, the Veteran stated specifically, "I don't want this to be appeal[ed]."  In light of the Veteran's statements, the Board considers the identified claims to be withdrawn and no longer in appellate status.  Additionally, while a January 2010 statement of the case addressed claims of service connection for right knee and bilateral hip disabilities, the Veteran did not appeal those denials.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's petition to reopen his previously denied claims of service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus, as well as his claim for service connection for a hand disability.  The remaining issues are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus.  The Veteran did not appeal that decision.


2.  Evidence received since the RO's February 2007 decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, or diabetes mellitus, and it does not raise a reasonable possibility of substantiating any of these claims.

3.  Any hand disability the Veteran experiences is not related to military service or an event of service origin.


CONCLUSIONS OF LAW

1.  A February 2007 RO decision that denied the Veteran's claim of service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Evidence relating to the Veteran's claims of service connection for prostatitis, burn scars of the left knee, left knee arthritis, and diabetes mellitus received since the RO's February 2007 decision is not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran does not have a left or right hand disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through April 2007 and March 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the April 2007 and March 2009 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2007 and March 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2007 and March 2009 notice letters.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to render a decision as to the application to reopen the claims for service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus has been accomplished.  Specifically, with regard to reopening the claims, the RO informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by notice letters dated in April 2007 and March 2009.  The April 2007 and March 2009 notice letters provided the regulatory language of "new and material" evidence and informed the Veteran of the evidence and information necessary to establish a claim for entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the April 2007 and March 2009 notice letters to the Veteran apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the possession of the agency of original jurisdiction (AOJ), what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Further, the April 2007 and March 2009 letters provided the Veteran specific notice of the elements of service connection that were the basis for the prior denials of his claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from multiple VA medical facilities.  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for a hand disability, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed below, there is simply no medical evidence that any hand disability is related to the Veteran's military service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain indication of a relationship between the Veteran's claimed bilateral hand disability and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Further, with regard to the Veteran's petition to reopen his previously denied claims for service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus, although the claims have not been reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in his claims have been undertaken.  To that end, records from the Veteran's ongoing VA treatment have been obtained and associated with the file.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petitions to Reopen 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial was the February 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has problems with burn scars and arthritis of his left knee related to his active military service.  Specifically, he contends that his pre-service burns of the left knee were aggravated by the extensive hiking, running, and other physical activity he engaged in during active duty and that his current problems with the knee, including pain in his scars and arthritis, are related to that in-service activity.  As a result, the Veteran contends that service connection is warranted.  He has further contended that, although he was treated for prostatitis prior to service, that disability resolved, and his current prostate disorder is etiologically related not to his pre-service prostatitis but to prostate problems he developed while on active duty.  The Veteran has further contended that his currently diagnosed diabetes mellitus is related to active duty.

In a February 2007 rating decision, the RO denied the Veteran's petition to reopen his previously denied claims of service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus.  The February 2007 decision noted that the evidence of record did not provide any new and material evidence to show that the Veteran's prostatitis, burn scars of the left knee, or arthritis of the left knee was incurred or aggravated during active duty.  The decision further noted that service connection was not warranted for diabetes mellitus given that there was no evidence that the Veteran had been diagnosed with or treated for the disability at any time during service.  Thereafter, in April 2007, the Veteran sought to reopen his claims of service connection for prostatitis and burn scars of the left knee.  (Disagreement was later expressed with a June 2007 rating decision that is now on appeal, but not with the February 2007 decision.)  In November 2008, the Veteran sought to reopen his claims of service connection for arthritis of the left knee and diabetes mellitus.

Evidence of record in February 2007 included service treatment records as well as post-service treatment the Veteran had received from VA facilities.  The Veteran's service treatment records are silent as to any complaints of or treatment for diabetes mellitus.  Although the treatment records note that the Veteran complained of pain in his left knee in the area of his scars, records document that the scarring was due to burns incurred years before service, the "severe" scars from which were noted at the Veteran's entrance examination.  The Veteran was also noted at entrance to have suffered from prostatitis prior to service; he was treated on several occasions in service for urethritis.  At a separation medical examination conducted in February 1953, the Veteran was noted to have extensive scarring on his left knee that had existed prior to service and caused limitation of flexion and aching on exertion.  He was not noted to have any prostate problems or arthritis of the left knee at that time.  Similarly, there was no indication of any diabetes mellitus diagnosis on the February 1953 separation examination.  Post-service treatment records of record in February 2007 reflect that the Veteran was first diagnosed with degenerative joint disease of the left knee in March 1984 and was first found to have diabetes mellitus at a March 1990 treatment visit.  He has received ongoing treatment for both those disabilities since that time.  Similarly, he was seen on multiple occasions following service for complaints of problems with the burn scars on his left knee and with his prostate.  He was diagnosed with chronic prostatitis in 1988 and underwent surgery in April 1988; he has continued to have problems with his prostate and to receive treatment since his surgery.  He has further sought ongoing treatment for his left knee burn scars, and he underwent surgery on the scar tissue in 1983. 

Evidence added to the record since the RO's February 2007 denial includes records of VA treatment since that date.  The Veteran has also submitted multiple statements to VA in support of his claim.  Records from VA treatment providers reflect that the Veteran has received ongoing treatment for his prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus.  The Veteran has further submitted multiple written statements to VA.  To that end, the Board notes that the Veteran has argued on multiple occasions, including in his January 2010 VA Form 9 (Appeal to Board of Veterans Appeals), that his current problems with his knee, including scarring and arthritis, are due to the aggravation of his scarring caused by extensive physical activity during service, which he contends also led to his currently diagnosed arthritis.  The Veteran also claims that his current prostate disorder is related, not to his pre-service prostatitis, but to prostate problems for which he was treated in service.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claims for service connection for prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus has not been received, and the claims may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claims.  The new medical evidence does not suggest that the Veteran's burn scars of the left knee or prostatitis, which both existed prior to service, were aggravated beyond their normal progression during service.  Similarly, the evidence does not suggest that the Veteran's currently diagnosed arthritis of the left knee or diabetes mellitus is in any way etiologically linked to active duty.  Additionally, the Veteran's assertions regarding his belief as to the etiology of his prostatitis, burn scars of the left knee, arthritis of the left knee, and diabetes mellitus merely represent a reiteration of what the Veteran claimed before.

As noted above, the evidence previously of record showed that the Veteran's burn scars and prostatitis pre-existed service.  Similarly, the evidence showed that the Veteran did not complain of, and was not treated for, any arthritis in his left knee or diabetes mellitus during his time on active duty.  Evidence previously considered further reflects that the Veteran was first diagnosed with osteoarthritis of the left knee in 1984 and with diabetes mellitus in 1990.  That evidence reflects the Veteran's ongoing treatment for each disability in the years since service.  

As noted above, the evidence received since the February 2007 denial includes an ongoing diagnosis of and treatment for problems with burn scarring and arthritis of the left knee, as well as prostate problems and diabetes mellitus.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in February 2007 and which was evident in the Veteran's earlier contentions, the lay statements he submitted, and treatment records dating from the 1970s.  

In that connection, the Board acknowledges that the Veteran initially complained that his burn scars of the left knee were aggravated by the physical activity he engaged in while on active duty.  He also initially contended that his pre-service prostatitis had resolved prior to his enlistment, and that his current prostate problems are linked to the in-service problems for which he was treated.  The Veteran has further contended that his in-service left knee pain could have been arthritis and that his diabetes mellitus is linked to active duty.  However, the Board notes that the record does not contain any medical evidence to suggest an etiological link between service and the Veteran's current diagnoses of left knee arthritis or diabetes mellitus.  The fact remains that the Veteran was not found to have either disorder at the time of his separation from active duty, and he has submitted no evidence to contradict such a finding.  Further, the Veteran's left knee burn scars and pre-service prostatitis were noted at his entrance examination, and he has not submitted evidence to suggest that either disorder was aggravated beyond its normal condition by service.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the February 2007 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the information added to the record since the February 2007 denial is cumulative.  It does not prove any salient point beyond what was already shown in February 2007.

The Veteran asserts that he has problems with burn scars of his left knee, arthritis of the left knee, prostatitis, and diabetes mellitus that are etiologically related to his time in service.  However, these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis or etiology.  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

B.  Hand Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Relevant medical evidence concerning the Veteran's claims of service connection for bilateral hand disability consists of service treatment records as well as records of the Veteran's ongoing treatment at multiple VA facilities.  The Veteran's service treatment records are silent as to any complaints of or treatment for problems with his bones or hands.  Report of medical examination conducted in February 1953, at the time of his separation from service, document that the Veteran's upper extremities were normal.  Relevant post-service evidence reflects that the Veteran was first diagnosed with arthritis in his right index finger in February 1992; at an earlier treatment visit in November 1980, he complained of having injured his right hand when a dumpster lid fell on it, but no arthritis was found on radiological examination at that time.  He was treated for arthritis of the hands again in November 2008 and has continued to complain of ongoing pain in his hands since that time.  No opinion relating the disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating any current hand disorder to service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a hand disability.  The Board concedes that VA treatment records confirm that the Veteran currently suffers from osteoarthritis of the hands.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Board finds persuasive the absence of nexus evidence between the Veteran's service and any current hand disability.  Further, there is no evidence suggesting that arthritis in the Veteran's hands became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  Absent an indication in the record of a relationship to military service, the Veteran's claim for service connection for a hand disability must be denied.  

The Board notes that it does not question that the Veteran presently suffers from arthritis in his hands.  However, in order a claim to be granted, nexus evidence linking the present disorder to service or to continued symptoms since service is required.  Here, there is no such evidence.  Indeed, as noted above, there is no medical evidence of a link between a hand disability and the Veteran's time in service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record-such as a finding of normal upper extremities at separation, or the lack of in-service documentation of any complaints of hand problems.  

The Board has considered the evidence of record and finds that there is no evidence relating any current hand disorder to military service.  Absent competent information in the record of a relationship to military service, the Veteran's claim for service connection for a hand disability must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he believes his current hand complaints to be related to service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any current disability is a result of or worsened by any service-connected disability.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, however, the Board notes that the Veteran has not contended that he has had any continuous symptoms of a hand disorder since service; he has merely contended that he believes his arthritis of the hands to be related to service.  He has not stated that he injured his hands or sought treatment for any problems with his hands in service.  The Board further finds persuasive that there is no notation in the February 1953 separation report of medical examination concerning arthritis of the hands or any symptoms that might be associated with it; nor was there any diagnosis of any hand disorder at his separation examination, or indeed at any time during service.  In fact, at that time the Veteran's upper extremities were found to be normal.  

The Board concedes that the Veteran has been treated for a hand disorder during the appeal period, but none of the Veteran's treatment providers has provided an opinion that any such disability is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking any current bilateral hand disorder to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as a direct relationship between any current disability and military service.  See Bostain, 11 Vet. App. at 127.  Although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  For all the foregoing reasons, the Veteran's claim of service connection for a left or right hand disability must be denied.  


ORDER

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for prostatitis is denied.

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for burn scars of the left knee is denied.

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for arthritis of the left knee is denied.

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a left or right hand disability is denied.


REMAND

With regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, as well as the claims of entitlement to service connection for anemia and a kidney disorder, the Board notes that VA's claim tracking system shows that the RO informed the Veteran in April 2009 that it had denied his petition to reopen his previously denied claim for service connection for a low back disorder.  Similarly, in July 2010, the RO informed the Veteran that it had denied his claims of service connection for anemia and a chronic kidney disorder.  In a June 2009 statement that has been included in the claims file, the Veteran expressed disagreement with the denial of his petition to reopen the previously denied claim for service connection for a low back disorder.  In an August 2010 statement, the Veteran similarly expressed disagreement with the RO's denial of his claims of service connection for anemia and a kidney disorder.  The Board finds that the June 2009 and August 2010 statements represent timely notices of disagreement as to these actions by the RO.  See 38 C.F.R. § 20.201 (2010).  However, the RO has not issued a statement of the case on these issues, and as a result no appeal has been perfected.  While the RO may be in the process of preparing a statement of the case, the United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disorder and the issues of entitlement to service connection for anemia and a kidney disorder are REMANDED for the following action:

The Veteran and his representative should be sent a statement of the case on the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, and the issues of entitlement to service connection for anemia and a kidney disorder.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal with respect to at least one of these claims, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


